Laughlin, J.:
This is an action by an employee of the defendant to recover damages for personal injuries alleged to have been received through its negligence.
The defendant was engaged in constructing a high chimney on the bfevv York Central power house at Port Morris, bT. Y. The plaintiff at the time of receiving the injuries had been in the employ of the 'defendant as a laborer' for a period of four or five weeks, *8assisting in the work of constructing'the chimney. At the time of the accident he was working on the ground floor of the power house loading bricks into buckets which were hoisted up through a chute to the bricklayers working at the top of the chimney. The chute was about four feet square. It was constructed by boards inclosing it on all sides from a point about ten feet a-bove the ground to a point where it entered the chimney, described as one and one-half stories above the ground. The buckets were hoisted up through the chute and chimney by means of a wire cable passing over a wheel operated by an engine to a height of about 112 feet. The plaintiff and a fellow-workman who had charge of the hoist at the bottom were loading a bucket with bricks about ten feet away from the foot of the chute at the time of the accident. They had loaded the last bucket which had been hoisted some three or four minutes before. While engaged in the work to which he was assigned, the plaintiff was struck upon the head by a piece of brick which fell down through the chute and struck a rail'of a railroad track directly underneath it and broke and bounded and he sustained injuries to recover for which he brings this action. A railroad track was constructed on the floor underneath the chute for the purpose of moving material. A brick fell and struck one of the rails of the track, which broke it in half, and one piece bounded and struck the plaintiff. It does not appear whether the brick fell from the bucket or was dropped by the bricklayers. The chute was evidently inclosed for the purpose of confining the course of falling material. The evidence would justify a finding that the plaintiff was not guilty of contributory negligence with respect to placing the bracks in the buckét, nor with respect to the position he occupied at the'time he received the injuries. The negligence charged in the complaint is the failure of the defendant to furnish the plaintiff with a safe place in which to do his work “ as required both by the law of the land and statutes of this State in such case made and provided.” The plaintiff furnished a bill of particulars specifying that the falling object which struck him, as alleged in the complaint, was a brick; that it came through the chute, struck upon the rail of the car track used by the defendant for moving building material, and broke, and that a piece of the brick flew up and hit him in the head; that the charge *9of neglect on the part of the defendant to furnish the plaintiff with a safe place in which to do his work was predicated upon the fact that it permitted bricks to fall through the chute on numerous occasions prior to the accident, rendering the place where plaintiff was required to work, at the foot of the hoist, dangerous, and that instead of placing the railroad track upon which the plaintiff was required to move cars loaded with bricks directly under the hoist, it could and should have placed it to one side. The plaintiff alleges that he duly served a notice under the Employers’ Liability Act (Laws of 1902, chap. 600), and this is admitted. The notice, however, is not in the record. Upon the trial counsel for the plaintiff asked questions, proper in form, of plaintiff’s fellow-workmen with a view to showing that several weeks prior to the day of the accident bricks had fallen on different occasions through this chute; that the superintendent in charge of the work for the defendant was notified some ten days or two weeks before the accident that bricks were falling through the chute, and that those working underneath were in danger therefrom, and was requested to make some improvement to obviate the danger ; that he promised to do so, and that bricks had on prior occasions struck the rail of the track. All of this evidence was excluded on the objection of counsel for defendant that it was incompetent, irrelevant and immaterial, and counsel for plaintiff duly excepted. We are of opinion that this was error. The allegations of the complaint with respect to the negligence of the defendant are quite general. They are possibly open to the charge that only legal conclusions are set forth. It may be that they would not have withstood a demurrer or a motion to dismiss made at the opening of the trial. The defendant, however, was informed by the bill of particulars of the precise negligence with which it was charged, and it proceeded to trial without moving to dismiss the complaint. The evidence excluded was not objected to as not within the issues. If the objection had been placed upon that ground, it would not have been tenable, for when a defendant goes to trial on a pleading charging general negligence in failing to furnish a safe place, after receiving a bill of particulars showing wherein the place was unsafe, it cannot prevent the plaintiff from proving the facts showing that the place was unsafe.
Aside from the question of notice under the Employers’ Liability *10Act, if the plaintiff liad been permitted to show that bricks had been falling and breaking and bounding in the vicinity where the defendant required its employees to work for some considerable time prior to the accident, a case would be presented upon which the jury might find that the employer was guilty of negligence at common law in failing to provide its employees with a reasonably safe place in which to perform their duties. There is no evidence that the plaintiff knew that bricks had fallen on prior occasions or that he was aware of the danger in that regard. It would seem, therefore, that if he had been permitted to show the facts which were excluded he might have established a case at common law. It does not appear that the notice under the Employers’ Liability Act charged negligence on the part of the defendant’s superintendent, and if not, liability of the defendant could not be predicated under the Employers’ Liability Act, yet the assumption of risk is now a question of fact for the jury, and since the evidence excluded might have warranted a finding that the defendant had neglected the duty of exercising reasonable care to safeguard the plaintiff from injury in the place in which he was assigned to work, it cannot he said as matter of law that plaintiff was not entitled to recover, for that was a duty which defendant could not delegate. The facts would not bring it within the rule that it was a detail of the work in the performance of which a superintendent was a coservant.
It follows that the judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
McLaughlin and Houghton, JJ., concurred; Scott, J., concurred in result; Ingraham, J., dissented.